            Case 1:20-cv-03962-LJL Document 24 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/16/2020
PAUL CULBERTSON, individually and on behalf of all :
others similarly situated, ET AL,                                      :
                                                                       :         20-cv-3962
MELISSA ALEXANDER, individually and on behalf of :                               20-cv-4129
all others similarly situated,                                         :         20-cv-4077
                                                                       :         20-cv-4362
JANET M. BURNS, individually and on behalf of all                      :
others similarly situated,                                             :          ORDER
                                                                       :
KATHY NEAL, individually and on behalf of all others :
similarly situated,                                                    :
                                           Plaintiffs,                 :
                  -v-                                                  :
                                                                       :
DELOITTE CONSULTING LLP,                                               :
                                                                       :
                                          Defendant.                   :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        These cases have all been assigned to the Court due to their relatedness.

        For convenience, expedition, and judicial economy, the Court intends to consolidate them
into a single action. See Federal Rule of Civil Procedure 42(a)(2); Johnson v. Celotex Corp., 899
F.2d 1281, 1284–85 (2d. Cir 1990 (noting that district courts have “broad discretion to determine
whether consolidation is appropriate” and that “courts have taken the view that considerations of
judicial economy favor consolidation”); Garber v. Randell, 477 F.2d 711, 714 (2d Cir. 1973)
(“[C]onsolidation of stockholders’ suits during pretrial stages pursuant to [Rule 42] may benefit
both the court and the parties by expediting pretrial proceedings, avoiding duplication and
harassment of parties and witnesses, and minimizing expenditure of time and money by all
persons concerned.”).

      IT IS HEREBY ORDERED that any party objecting to consolidation shall file a letter on
ECF, not to exceed two pages, by June 23, 2020 at 5:00 p.m.

       IT IS FURTHER ORDERED that the deadline for Defendant to answer or move to
dismiss any Complaint is ADJOURNED pending further order from the Court.


Dated: June 16, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
